Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s submission of response was received on 05/13/2022.  Presently claims 1-33 are pending. 

Response to Arguments
Drawings objections have been withdrawn based upon applicant’s argumnet.
Rejections based on Claim Rejections -35 U.S.C. 112(b) have been withdrawn based upon Applicant’s amendments only for 25 and 30.
With respect claims 11-13, Applicant argued that Claim Rejections -35 U.S.C. 112(b) should be withdrawn; the Applicant recited a section of MPEP, and two case law; then the Applicant conclude that “Thus, claims 11-13 are sufficiently defined for purposes of 35 U.S.C. § 112 and Applicant requests this rejection of these claims be reconsidered and withdrawn”.
In response to this argument, the Applicant does not present any evidence to Explain why “claims 11-13 are sufficiently defined for purposes of 35 U.S.C. § 112”;
The claim does not define the term “substantially” and the specification does not provide a standard for ascertaining the requisite degree;
Accordingly, this argument is not persuasive. 

Applicant's arguments filed 05/13/2022 with respect Claim Rejections - 35 USC § 102 and Claim Rejections - 35 USC § 103 have been fully considered but they are not persuasive.
Applicant argued that the prior art of Entong (CN108745548A) does not disclose a crusher subframe movably suspended from the crusher frame via a first length- adjustable turnbuckle.

    PNG
    media_image1.png
    892
    912
    media_image1.png
    Greyscale
In response to this argument, the definition of turnbuckle is a coupling with female screw threads;















Further, the prior art of Entong discloses “both ends of the surface of the screen 2 are mounted with a third bearing 12, and the first rolling screw 5 and the second rolling screw 13 is connected to the third bearing 12 through the rolling nut 3, and the user passes the first rolling screw 5 and the second rolling screw 13 to drive the first rolling screw 5 and the second rolling screw 13 to drive the screen” (paragraphs 124, 143 and 164);
i.e. the configuration of the screw (5), nut (3) and bearing (12) is corresponding to “turnbuckle”;
the element (12) is corresponding to the subframe;
the screw (5) is cooperated with nut (3) and bearing (12) to support and adjust the position of the element (2) along the length of the screw (5);
Therefore, the prior art of Entong discloses “a crusher subframe (figs.1-2: the frame of the screen (2)) movably suspended from the crusher frame via a first length- adjustable turnbuckle (figs.1-2: the turnbuckle between the screw (5) and bearing (12))”

Accordingly, this argument is not persuasive. 

Applicant argued that “the prior art of Entong does not teach or suggest the claimed at least one picker fastened to a rotatable picker shaft because Entong's Figs. 1-2 and paragraph 20 instead depict and describe Entong's mounting hole 7 and crushing blade 8”
In response to this argument, the applicant discloses in specification paragraph 0067: “Each picker stage has rotating pickers that strike the large lumps of clay to break the large lumps of clay into smaller lumps of clay. Subsequent picker stages, when implemented, can strike the smaller lumps of clay to further reduce the size of the lumps of clay”;
Further, the element (8) of the prior art of Entong is striking the material to break the material;
Furthermore, the prior art of Entong discloses the bolt (6) is to fix the blades (8) to the holes (7) of the rotatable shaft (9) (paragraphs 124, 143 and 164);

Therefore, the prior art of Entong discloses “at least one picker (fig.1: (8)) fastened to the rotatable picker shaft (fig.1: (9))”.

Accordingly, this argument is not persuasive. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term "substantially" in claim 11 is a relative term which renders the claim indefinite.  The term “substantially " is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Claims 12-13 are rejected because they depend from claim 11.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 and 7 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Entong (CN108745548A attached NPL, English Machine translation).
Regarding claim 1, Entong disclose a crusher (paragraph 18), comprising: 
a crusher frame (fig.1: (1)) (paragraphs 124, 143 and 164); 
a crusher subframe (figs.1-2: the frame of the screen (2)) movably suspended from the crusher frame via a first length- adjustable turnbuckle (figs.1-2: the turnbuckle between the screw (5) and bearing (12)); 
a rotary bearing (fig.1: (4)) fastened to the crusher subframe; 
a rotatable picker shaft (fig.1: (9)) rotatably supported by the rotary bearing (fig.1: (4)) and adapted to rotate relative to the crusher subframe; and 
at least one picker (fig.1: (8)) fastened to the rotatable picker shaft.  

Regarding claim 2, Entong disclose at least one actuator, leadscrew and nut, jackscrew, ball screw, roller screw, pneumatic cylinder, hydraulic cylinder, hoist, winch, or rack and pinion, wherein the at least one actuator, leadscrew and nut, jackscrew, ball screw, roller screw, pneumatic cylinder, hydraulic cylinder, hoist, winch, or rack and pinion is adapted to movably suspend the crusher subframe from the crusher frame (fig.1: screw (5) and nut (3)).

Regarding claim 7, Entong disclose a turnbuckle mount rigidly mounted to the crusher subframe (figs.1-2: the part of the element (2) where the element (12) is mounted); and 
a rotary bearing (figs.1-2: (12)), 
wherein a threaded portion (figs.1-2: (5)) of the first length-adjustable turnbuckle is movably mounted to the turnbuckle mount via the rotary bearing (figs.1-2: (12)).  



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 5-6 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Entong (CN108745548A attached NPL, English Machine translation) in view Yukio (JP4879415B2 attached NPL, English Machine translation).
Regarding claim 3, Entong does not disclose further comprising at least one electric motor, pneumatic motor, hydraulic motor, or engine, wherein the at least one electric motor, pneumatic motor, hydraulic motor, or engine adapted to rotate the at least one leadscrew, jackscrew, ball screw, roller screw, hoist, winch, or pinion. 

Yukio teaches a crusher (paragraph 14), comprising:
a crusher frame (fig.5: (80)) (paragraphs 306-338 and 373)
a crusher subframe (fig.5: (335)) movably suspended from the crusher frame via a first length-adjustable turnbuckle (figs.5-6: the turnbuckle between the adjusting device (60) and the element (335E));
a hydraulic motor (figs.5-6: (64)) is adapted to rotate the at least one leadscrew (fig.6: (67)) to movably suspend the crusher subframe (fig.5: (335)) from the crusher frame (fig.5: (80)).

Both of the prior arts of Entong and Yukio are related to a crusher with an adjusting mechanism;
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Entong to have at least one hydraulic adapted to rotate the at least one leadscrew as taught by Yukio, since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  

Regarding claim 5, Yukio teaches a turnbuckle mount (fig.5: the part of the element (335) where the element (335E) is mounted) rigidly mounted to the crusher subframe (fig.5: (335)); and 
a mechanical articulating joint (figs.5-6: (335E)), 
wherein a threaded portion (fig.6: (67)) of the first length- adjustable turnbuckle is movably mounted to the turnbuckle mount via the mechanical articulating joint (figs.5-6: (335E)).  

Regarding claim 6, Yukio teaches a turnbuckle mount (fig.6: (805)) rigidly mounted to the crusher frame (fig.6: (80)); and 
a rotary bearing (fig.6: (661)), 
wherein a threaded portion (fig.6: (67)) of the first length-adjustable turnbuckle is movably mounted to the turnbuckle mount (fig.6: (805)) via the rotary bearing (fig.6: (661)).  

Regarding claim 8, Yukio teaches wherein the first length-adjustable turnbuckle is mounted non-orthogonally relative to at least one of the crusher frame or the crusher subframe (figs.5: the turnbuckle between the adjusting device (60) and the element (335E)).  

Regarding claim 9, Yukio teaches further comprising a fixed-length link (fig.5: (336)) adapted to suspend the crusher subframe (fig.5 the element (334), the element (334) has the same adjusting mechanism of the element (335)) from the crusher frame (fig.5: (80)), 
wherein a first portion of the fixed-length link is rigidly mounted to the crusher frame (fig.5: (80)) and a second portion of the fixed-length link is mounted to the crusher subframe via at least one of a mechanical articulating joint or a roller bearing (fig.5: see the articulating joint between elements (336) and (334)).  



Regarding claim 10, Yukio teaches further comprising a fixed-length link (fig.5: (336)) adapted to suspend the crusher subframe (fig.5 the element (334), the element (334) has the same adjusting mechanism of the element (335)) from the crusher frame (fig.5: (80)), 
wherein a first portion of the fixed-length link is rigidly mounted to the crusher subframe and a second portion of the fixed-length link is mounted to the crusher frame via at least one of a mechanical articulating joint or a roller bearing (fig.5: see the articulating joint between elements (336) and (80)).  

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Entong (CN108745548A attached NPL, English Machine translation) in view Rossi (US20040050986A1).
Regarding claim 4, Entong disclose: 
a turnbuckle mount rigidly mounted to the crusher frame; and 
wherein a threaded portion of the first length- adjustable turnbuckle is movably mounted to the turnbuckle mount (fig.1: the top head of the screw (5) is rigidly mounted to the frame (1)).  
Entong does not disclose a mechanical articulating joint; and wherein a threaded portion of the first length- adjustable turnbuckle is movably mounted to the turnbuckle mount via the mechanical articulating joint;

Rossi teaches a crusher (abstract), comprising:
a crusher frame (fig.10B: (14)) (paragraph 0065)
a crusher subframe (fig.10B: (66)) movably suspended from the crusher frame via a first length-adjustable turnbuckle (figs.10B: (200), (204), and (206));
a turnbuckle mount rigidly mounted (fig.10B: (202)) to the crusher frame (fig.10B: (14)); and a mechanical articulating joint (fig.10B: (204)), 

Both of the prior arts of Entong and Rossi are related to a crusher with an adjusting mechanism;
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Entong to have a mechanical articulating joint as taught by Rossi thereby having wherein the threaded portion of the first length-adjustable turnbuckle is movably mounted to the turnbuckle mount via the mechanical articulating join, since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  

Claim 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Entong (CN108745548A attached NPL, English Machine translation) in view Wallace (US288895A).
Regarding claim 11, Entong does not disclose a picker shaft rake having a mounting portion and a pad, wherein the mounting portion is removably fastened to the crusher subframe and the pad is located substantially near a rotatable surface of the rotatable picker shaft.

Wallace teaches a crusher (page 1 paragraph 5), comprising: 
a picker shaft rake (fig.2: (p)) having a mounting portion (fig.2: (n)) and a pad (fig.2 (o)),
wherein the mounting portion is removably fastened to a crusher subframe (fig.2: the elements (o) are bolted to the subframe (q)) and the pad (fig.2 (o)) is located substantially near a rotatable surface of a rotatable picker shaft (fig.2: (d)) (page 2 paragraphs 50-65) .
Both of the prior arts of Entong and Wallace are related to a crusher with an adjusting mechanism;
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Entong to have a picker shaft rake having a mounting portion and a pad, wherein the mounting portion is removably fastened to the crusher subframe and the pad is located substantially near a rotatable surface of the rotatable picker shaft as taught by Wallace in order to prevent the crushing material from being carried around and cause it to descend to the bottom of the subframe (Wallace: paragraph 60-65), since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  

Regarding claim 12, Wallace teaches wherein two or more pickers (fig.2: (c)) are fastened to the rotatable picker shaft and the pad (fig.2: (o)) is located between the two or more pickers.  

Regarding claim 13, Wallace teaches wherein the pad has at least one of a scraping edge and a chamfered edge (figs.1-2: the edges of the elements (o)).  

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Entong (CN108745548A attached NPL, English Machine translation) in view Tamio (JPH0729064B2 attached NPL, English Machine translation).
Regarding claim 14, Entong does not disclose a hopper subframe movably suspended from the crusher frame via a second length- adjustable turnbuckle; and a flap fastened to the hopper subframe.  
However, Entong must have a hopper to feed the material to the crusher;

Tamio teaches a crusher, comprising:
a hopper subframe (fig.1: the frame that carried the element (6a)) movably suspended from a crusher frame via a length- adjustable turnbuckle (fig.1: (8)) ; and a flap (fig.1: (6a)) fastened to the hopper subframe (paragraphs 161-176). 

Both of the prior arts of Entong and Tamio are related to a crusher with an adjusting mechanism;
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Entong to have a hopper subframe movably suspended from the crusher frame via a length- adjustable turnbuckle; and a flap fastened to the hopper subframe as taught by Tamio thereby having the second length- adjustable turnbuckle in order to regulate the feeding materials toward the crusher (Tamio: paragraph 251-257), since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  

Regarding claim 15 Tamio teaches further comprising at least one actuator, leadscrew and nut, jackscrew, ball screw, roller screw, pneumatic cylinder, hydraulic cylinder, hoist, winch, or rack and pinion, wherein the at least one actuator, leadscrew and nut, jackscrew, ball screw, roller screw, pneumatic cylinder, hydraulic cylinder, hoist, winch, or rack and pinion is adapted to movably suspend the hopper subframe from the crusher frame (fig.1: the hydraulic cylinder (8)).  

Claims 16-23 are rejected under 35 U.S.C. 103 as being unpatentable over Entong (CN108745548A attached NPL, English Machine translation) in view Tamio (JPH0729064B2 attached NPL, English Machine translation) as applied to claim 14 above, and further in view of Yukio (JP4879415B2 attached NPL, English Machine translation).
Regarding claim 16, Entong in view Tamio does not disclose comprising at least one electric motor, pneumatic motor, hydraulic motor, or engine, wherein the at least one electric motor, pneumatic motor, hydraulic motor, or engine is adapted to rotate the at least one leadscrew, jackscrew, ball screw, roller screw, hoist, winch, or pinion 

Yukio teaches a crusher (paragraph 14), comprising:
a crusher frame (fig.5: (80)) (paragraphs 306-338 and 373)
a crusher subframe (fig.5: (335)) movably suspended from the crusher frame via a first length-adjustable turnbuckle (figs.5-6: the turnbuckle between the adjusting device (60) and the element (335E));
a hydraulic motor (figs.5-6: (64)) is adapted to rotate the at least one leadscrew (fig.6: (67)) to movably suspend the crusher subframe (fig.5: (335)) from the crusher frame (fig.5: (80)).

Both of the prior arts of Entong and Yukio are related to a crusher with an adjusting mechanism;
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Entong view Tamio by replacing the second length- adjustable turnbuckle and the hydraulic cylinder by a hydraulic motor is adapted to rotate the at least one leadscrew as taught by Yukio, since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  

Regarding claim 17, Tamio teaches a turnbuckle mount rigidly mounted to the crusher frame (see fig.1 below: first mount); and a mechanical articulating joint (see fig.1 below: the joint between the first mount and the element (8));
Yukio teaches wherein a threaded portion (fig.6: (67)) of the second length- adjustable turnbuckle is movably mounted to the turnbuckle mount (fig.6: (805));
So, the modification of Entong in view Tamio and Yukio having wherein a threaded portion of the second length- adjustable turnbuckle is movably mounted to the turnbuckle mount via the mechanical articulating joint.  
Therefore, the modification of Entong in view Tamio and Yukio teaches the limitations of claim 17.

    PNG
    media_image2.png
    646
    633
    media_image2.png
    Greyscale














Regarding claim 18, Tamio teaches a turnbuckle mount rigidly mounted to the hopper subframe (see fig.1 above: second mount); and 
a mechanical articulating joint (see fig.1 above: the joint between the second mount and element (6a))), 
Yukio teaches wherein a threaded portion (fig.6: (67)) of the second length- adjustable turnbuckle is movably mounted to the turnbuckle mount via the mechanical articulating joint (figs.5-6: (335E)).  
Therefore, the modification of Entong in view Tamio and Yukio teaches the limitations of claim 18.

Regarding claim 19, Tamio teaches a turnbuckle mount (see fig.1 above: the first mount) rigidly mounted to the crusher frame;
Yukio teaches a turnbuckle mount (fig.6: (805)) rigidly mounted to the crusher frame (fig.6: (80)); and 
a rotary bearing (fig.6: (661)), 
wherein a threaded portion (fig.6: (67)) of the first length-adjustable turnbuckle is movably mounted to the turnbuckle mount (fig.6: (805)) via the rotary bearing (fig.6: (661)).  
Therefore, the modification of Entong in view Tamio and Yukio teaches the limitations of claim 19.


Regarding claim 20, Tamio teaches a turnbuckle mount rigidly mounted to the hopper subframe (see fig.1 above: second mount); and 
Yukio teaches a turnbuckle mount rigidly mounted to the crusher subframe (figs.5-6: the part where the element (335E) is mounted to the element (335)); and 
a rotary bearing (fig.6: (671)), 
wherein a threaded portion (fig.6: (67)) of the first length-adjustable turnbuckle is movably mounted to the turnbuckle mount via the rotary bearing (fig.6: (671)).  
Therefore, the modification of Entong in view Tamio and Yukio teaches the limitations of claim 20.

Regarding claim 21, Yukio teaches wherein the second length-adjustable turnbuckle is mounted non-orthogonally relative to at least one of the crusher frame or the crusher subframe (figs.5: the turnbuckle between the adjusting device (60) and the element (335E)).  

Regarding claim 22, Tamio teaches (fig.1: the frame that carried the element (6a)) movably suspended from a crusher frame via a length- adjustable turnbuckle (fig.1: (8));

Yukio teaches further comprising a fixed-length link (fig.5: (336)) adapted to suspend the crusher subframe (fig.5 the element (334), the element (334) has the same adjusting mechanism of the element (335)) from the crusher frame (fig.5: (80)), 
wherein a first portion of the fixed-length link is rigidly mounted to the crusher frame (fig.5: (80)) and a second portion of the fixed-length link is mounted to the crusher subframe via at least one of a mechanical articulating joint or a roller bearing (fig.5: see the articulating joint between elements (336) and (334)).
Therefore, the modification of Entong in view Tamio and Yukio teaches the limitations of claim 22.

Regarding claim 23, Tamio teaches (fig.1: the frame that carried the element (6a)) movably suspended from a crusher frame via a length- adjustable turnbuckle (fig.1: (8));
Yukio teaches further comprising a fixed-length link (fig.5: (336)) adapted to suspend the crusher subframe (fig.5 the element (334), the element (334) has the same adjusting mechanism of the element (335)) from the crusher frame (fig.5: (80)), 
wherein a first portion of the fixed-length link is rigidly mounted to the crusher subframe and a second portion of the fixed-length link is mounted to the crusher frame  via at least one of a mechanical articulating joint or a roller bearing (fig.5: see the articulating joint between elements (336) and (80)).  
Therefore, the modification of Entong in view Tamio and Yukio teaches the limitations of claim 23.

Claim 1 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Douglas (US6405874B1) in view of Entong (CN108745548A attached NPL, English Machine translation).
Regarding claim 1, Douglas disclose a crusher, comprising:
a crusher frame (fig.2) (col.4 lines 13-21).
Douglas dose not disclose a crusher subframe movably suspended from the crusher frame via a first length-adjustable turnbuckle; a rotary bearing fastened to the crusher subframe; a rotatable picker shaft rotatably supported by the rotary bearing and adapted to rotate relative to the crusher subframe; and at least one picker fastened to the rotatable picker shaft.

Entong teaches a crusher (paragraph 18), comprising: 
a crusher frame (fig.1: (1)) (paragraphs 124, 143 and 163); 
a crusher subframe (figs.1-2: the frame of the screen (2)) movably suspended from the crusher frame via a first length- adjustable turnbuckle (figs.1-2: the turnbuckle between the screw (5) and bearing (12)); 
a rotary bearing (fig.1: (4)) fastened to the crusher subframe; 
a rotatable picker shaft (fig.1: (9)) rotatably supported by the rotary bearing (fig.1: (4)) and adapted to rotate relative to the crusher subframe ; and 
at least one picker (fig.1: (8)) fastened to the rotatable picker shaft.  

Douglas disclose the crusher can be any crusher (col.4 lines 13-21);
Both of the prior arts of Douglas and Entong are related to a crusher;
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the crusher of Douglas to have a crusher subframe movably suspended from the crusher frame via a first length-adjustable turnbuckle; a rotary bearing fastened to the crusher subframe; a rotatable picker shaft rotatably supported by the rotary bearing and adapted to rotate relative to the crusher subframe; and at least one picker fastened to the rotatable picker shaft as taught by Entong, since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  

Regarding claim 24, Douglas disclose a rotating platform (fig.2: (22)) and a tracked undercarriage (fig.1: (20)), wherein the crusher frame is rotatably mounted to the tracked undercarriage via the rotating platform (col.4 lines 45-53).  

Claims 25-27 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Douglas (US6405874B1) in view of Entong (CN108745548A attached NPL, English Machine translation) as applied to claim 1 above, and further in view of Boudreau (US20070108025A1).
Regarding claim 25, Douglas disclose comprising a conveyor support apparatus configured to support a truss conveyor section (abstract fig.2: (17)) of the crusher, 
Douglas in view of Entong does not disclose wherein the conveyor support apparatus comprises: a skid; a tray defining at least four locating pin orifices; and a support rigidly mounted between the skid and the tray.  

Boudreau teaches a conveyor support apparatus (fig.2: (24) and (25)) configured to support a truss conveyor section (fig.2: (28 and (18-19)), wherein the conveyor support apparatus comprises: 
a skid (figs.2-3: (24) and (25)) (paragraphs 0039-0041); 
a tray (figs2-3: (22) defining a plurality of locating pin orifices (figs.2-3, 7 and 9: the orifices for receiving the bolts (33)); and 
a support (fig.3: (35)) rigidly mounted between the skid and the tray.

Boudreau does not explicitly disclose at least four locating pin orifices, figure 4 shows two of the orifices for receiving the bolts (33); while figure 9 shows three of the orifices for receiving the bolts (33);
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to Boudreau to modify the tray to have any number of orifices, including 4 orifices in order to provide more support to the tray, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 

Both of the prior arts of Douglas and Boudreau are related to conveyor support apparatus configured to support a truss conveyor section;
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the crusher of Douglas to have wherein the conveyor support apparatus comprises: a skid; a tray defining at least four locating pin orifices; and a support rigidly mounted between the skid and the tray as taught by Boudreau, since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  

Regarding claim 26, Boudreau teaches wherein the skid (figs.2-3: (24) and (25)) defines a stake orifice (fig.3: the orifice for receiving the bolts (33)).  

Regarding claim 27, Boudreau teaches further comprising a guard section (fig.2: (21)) rigidly mounted to a side of the tray (fig.2: (22)) and extending away from the skid (figs.2: (24) and (25)).  

Regarding claim 29, Boudreau teaches wherein a portion of the skid (figs.2-3: (25)) is curved away from a side of the skid that faces away from the tray.  

Claims 28 are rejected under 35 U.S.C. 103 as being unpatentable over Douglas (US6405874B1) in view of Entong (CN108745548A attached NPL, English Machine translation) and Boudreau (US20070108025A1) as applied to claim 25 above, and further in view of Buccicone (US2642174A).

Douglas in view of Entong and Boudreau does not disclose comprising a padeye fastened to the skid.  

Buccicone teaches a conveyer comprising a padeye (fig.5: (46)) fastened to a conveyer part (col.3 lines 18-20).  
Both of the prior arts of Douglas and Buccicone are related to conveyor support apparatus configured to support a truss conveyor section;
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the crusher of Douglas to have a padeye as taught by Buccicone thereby having the padeye fastened to the skid in order to facelifted lifting the conveyer as needed (Buccicone: col.3 lines 18-20)), since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  

Claims 25 and 30-33 are rejected under 35 U.S.C. 103 as being unpatentable over Douglas (US6405874B1) in view of Entong (CN108745548A attached NPL, English Machine translation) as applied to claim 1 above, and further in view of Esler (US-4215776-A).
Regarding claim 25, Douglas disclose comprising a conveyor support apparatus configured to support a truss conveyor section (abstract fig.2: (17)) of the crusher, 
Douglas in view of Entong does not disclose wherein the conveyor support apparatus comprises: a skid; a tray defining at least four locating pin orifices; and a support rigidly mounted between the skid and the tray.  

Esler teaches a conveyor support apparatus (fig.2: (24) and (25)) configured to support a truss conveyor section (fig.2: (3)), wherein the conveyor support apparatus comprises: 
a skid (figs.2: (25)) (col.4 lines 8-61); 
a tray (fig.2: the tray part between elements (6) and (3)) defining a plurality of locating pin orifices (figs.2: the orifices for receiving the bolt (6)); and 
a support (fig.2: (5)) rigidly mounted between the skid and the tray.

Esler does not disclose at least four locating pin orifices,
However, providing more orifices for receiving the bolt (6)) will result more support for the structure;
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to Esler to modify the tray to have any number of orifices, including 4 orifices in order to provide more support to the tray, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 

Both of the prior arts of Douglas and Esler are related to conveyor support apparatus configured to support a truss conveyor section;
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the crusher of Douglas to have wherein the conveyor support apparatus comprises: a skid; a tray defining at least four locating pin orifices; and a support rigidly mounted between the skid and the tray as taught by Esler, since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  

Regarding claim 30, Esler teaches wherein the truss conveyor section (fig.2: (3)) comprises a locating pin (fig.2: (6)) rigidly mounted thereto and adapted to fit, with a clearance fit, within a respective locating pin orifice in the at least four locating pin orifices (figs.2: the orifices for receiving the bolt (6)).  

Regarding claim 31, Esler teaches wherein the truss conveyor section further defines a locking pin orifice (figs.2: the orifices for receiving the bolt (36)) (col.5 lines 23-33).  

Regarding claim 32, Esler teaches, further comprising a locking pin apparatus (figs.2 and 7: (39)) having a structural portion and at least two locking pins (figs.2 and 7: (36)), 
wherein at least one locking pin of the at least two locking pins (figs.2 and 7: (36)) is configured to fit within a respective locking pin orifice (figs.2: the orifices for receiving the bolt (36)) with a clearance fit.  

Regarding claim 33, Esler teaches wherein at least one locking pin of the at least two locking pins is threaded and adapted to receive a nut (fig.2: (36)) to prevent the locking pin from leaving a respective locking pin hole.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED S ALAWADI whose telephone number is (571)272-2224. The examiner can normally be reached 06:00 am- 04:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED S. ALAWADI/Examiner, Art Unit 3725                                                                                                                                                                                                        
/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725